ORDER

PER CURIAM.
AND NOW, this 17th day of November, 2008, the Petition for Allowance of Appeal is hereby GRANTED. The issues, as stated by Petitioner, are:
*156(1) Did the Superior Court err by holding, in contradiction of the Rules of Criminal Procedure and this Court’s precedent, that unsupported, vague statements in a defendant’s motion to discover a confidential informant’s identity satisfy his threshold burden to prove the materiality of his request to a potential defense and its reasonableness?
(2) Did the Superior Court err by finding that under this Court’s Payne and Carter decisions the confidential informant’s identity was material to a mistaken identity defense where the defendant was arrested within one minute at the scene of the crime in the view of three officers?
(3) Did the Superior Court err by balancing the Commonwealth’s confidentiality privilege against [the] defendant’s desire for disclosure where [the] defendant failed to meet his threshold burden of proof?